Citation Nr: 1309983	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  12-19 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant-widow represented by:  The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  He died in November 2010.  The appellant, his widow, filed for death benefits in December 2010.  A May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Center denied her claims of entitlement to Dependency and Indemnity Compensation (DIC), both for service connection for cause of death and under the provisions of 38 U.S.C.A. § 1318.  The RO also determined she was not entitled to aid and attendance or housebound benefits and dependents' educational assistance (DEA) under 38 U.S.C.. Chapter 35.  In response, she filed a notice of disagreement (NOD) that was received in January 2012.  The NOD specifically disagreed with the denial letter dated November 29, 2011, which pertained solely to her cause-of-death claim.  She filed her substantive appeal (on VA Form 9) in June 2012 to complete the steps necessary to perfect her appeal to the Board of Veterans' Appeals (Board/BVA), and she again limited her appeal to the issue of cause of death.  Therefore, this is the only claim currently before the Board.  See 38 C.F.R. § 20.200 (2012).

A review of the electronic ("Virtual VA") paperless claims file does not show any additional treatment records or evidence other than that in the physical claims file.  Instead of paper, a highly secured electronic repository is used in the Virtual VA System to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a claim for benefits.  Because this appeal was processed as part of the Virtual VA system, any future consideration of the claim should take into consideration the existence of this electronic record.

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Since, however, the claim requires further development before being decided on appeal, the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay that inevitably will result, it is necessary to ensure there is a complete record upon which to decide the Appellant-widow's claim so that she is afforded every possible consideration.

Absent from the claims file and relevant to this appeal are the records concerning the Veteran's hospice care from immediately preceding his death and records from Dr. S, a Tennessee Cancer Specialist practicing in Knoxville, Tennessee.  (See August 2010 OPC Knoxville).  Thus, the claim must be remanded to obtain these additional records.  38 C.F.R. § 3.159(c)(1).

Further, the Appellant-widow has not received proper notice in compliance with Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Specific to claims for DIC benefits for the cause of a Veteran's death, VA's notice requirements include:  (1) a statement of the conditions, if any, for which the Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the DIC claim based on a previously 
service-connected condition; and (3) an explanation of the evidence and information required to substantiate the DIC claim based on a condition not yet service connected.  Id.  Although the notice letters provided in April and May 2011, when considered collectively, provide the type of notice contemplated by Hupp, it is not done in a way or single letter so as to, in turn, permit her to understand exactly what is required to prove her claim.

She is also filing for death benefits for nonservice-connected chronic obstructive pulmonary disease (COPD).  (See her NOD received in January 2012).  The content of the notice letter should be "tailored" and responsive to the particulars of her claim application.  Therefore, she is entitled to additional notice concerning her claim.

Regarding the substance of her claim, she contends the Veteran's service-connected conditions contributed to his death.  (See her March 2011 Written Statement).

To establish entitlement to service connection for the cause of the Veteran's death, the evidence must show that a disability either incurred in or aggravated by his active military service, or that may be presumed to have been, or that was proximately due to, the result of, or chronically aggravated by a service-connected disability, was either a principal or contributory cause of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312.

A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause of death, or aided or lent assistance to producing death.  38 C.F.R. § 3.312(c).

It is recognized there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated regardless of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

The Veteran's death certificate shows that the immediate cause of death was squamous cell carcinoma of the lung.  The underlying cause of death was exposure to multiple cancerous agents during U.S. military service.  Other significant conditions said to have contributed to death, but not resulting in the underlying cause, include chronic back pain and chronic bilateral knee pain that were the direct result of injuries received during U.S. military service.  (See the Amended Certificate of Death).  An autopsy was not performed.  The causes of death provided on the death certificate were according to a Dr. P.

At the time of his death, the Veteran had established his entitlement to service connection for residuals of a right knee injury, status post (S/P) surgical repair with arthritis rated as 30-percent disabling, also for right knee injury, postoperative (PO) with laxity, equally rated as 30-percent disabling, and for mechanical low back pain and osteophyte formation at L4-5 and L5-S1 rated as 
20-percent disabling.  As well, he had a total disability rating based on individual unemployability (TDIU).
      
The records concerning his military service, including especially his service treatment records (STRs), are unremarkable for evidence of any type of lung disorder or cancer from exposure to toxins.  A February 1972 chest X-ray revealed no evidence of active pulmonary or pelural disease, although scattered calcified granulomata were present.  His military service ended in February 1971.

A more recent X-ray in January 1995 noted COPD, possible bleb or bullous formation in both apices, and old healed calcified granulomatous foci.
      

Also on file are records from the VA Medical Center (VAMC), Tennessee Valley Healthcare System (which includes the Community Based Outpatient Clinic (CBOC) in Knoxville) dated from June 2000 through September 2007; records from the VAMC Mountain Home dated from April 2008 to November 2010; and private treatment records from Mercy Medical Center and Hovis Orthopaedic Clinic, and treatment records from Dr. C (as well as written statements) dated from April 2003 to August 2010.
      
In a January 2011 written statement, Dr. C stated the Veteran was his patient for several years.  He worked as a welder and mechanic for heavy equipment during his service.  He did not serve any time overseas and acquired an injury to his right and left knee during basic training.  Dr. C noted the Veteran had died from lung cancer and a shoulder condition related to a fungus toxin, which he reportedly had received while in service.
      
In a March 2011 written statement, Dr. C added, in part, that the Veteran had suffered from multiple complaints and disease processes.  He was terminally ill as a result of advanced chronic lung disease and malignancy of the lung.  He had difficulties with his shoulder.  Dr. C did not believe the Veteran's death was solely the result of his cancerous process, but also his chronic lung disease and labored respiratory status with natural progression, which he had for a number of years.  Dr. C indicated the Veteran also suffered from chronic back and degenerative disc disease.  He suffered from intense pain, which affected his ambulation along with arthritis.
      
Another statement from Dr. C, dated in June 2011, stated in part that although the Veteran's cause of death was squamous cell carcinoma of the lung, he also suffered from many other medical conditions, which added to the deterioration of his health, including chronic back pain, chronic bilateral knee pain, multiple knee surgeries, arthritis, COPD, depression, and anxiety.  Dr. C explained that these medical conditions contributed to the deterioration of the Veteran's health, even though the primary cause of death was squamous cell carcinoma of the lung.
      
A July 2011 written statement from Dr. P indicates the Veteran died from squamous cell carcinoma of the lung.  Dr. P further indicates it was not inconceivable in his medical opinion that the Veteran's chronic back pain and orthopedic limitations could well have hampered his recovery from not only the cancer, but the cancer treatment themselves, which could have shortened his life span, and certainly his quality of life, during his care.
      
In a July 2011 written statement, Dr. C reiterated that although the Veteran's cause of death was squamous cell carcinoma of the lung, he also suffered from many other medical conditions, which contributed to the decline of his health including chronic back pain, chronic bilateral knee pain-multiple knee surgeries, arthritis, depression, anxiety, and COPD.  Dr. C believes the injuries to the Veteran's back and knees while in the military caused his decrease in daily activities, functioning, and smoking and as a result could have contributed to his lung problem."  (See also October 2011 Written Statement by Dr. C).
      
In a December 2011 affidavit, Dr. C indicated, in part, that he was a licensed physician for 33 years and had been treating the Veteran for 8 years.  He stated that he was familiar with all of the Veteran's medical conditions and that, in his opinion, within a reasonable degree of medical certainty, the death certificate should have additional information added as to the cause of death.  The cause of death, as indicated on the death certificate, was squamous cell carcinoma of the lung.  However, according to Dr. C, the Veteran also suffered from many other medical conditions that contributed to the deterioration of his health, including chronic back pain, chronic bilateral knee pain-multiple knee surgeries, arthritis, depression, anxiety, and COPD.  Dr. C again stated that he believed the cause of the injuries to the Veteran's back and knees while in the military caused his decrease in daily activities and functioning, which in turn contributed to his lung problems.
      
In an April 2012 VA medical opinion, the examiner reviewed the claims file and concluded contrarily that the Veteran's service-connected back and knee disabilities did not cause or significantly contribute to his death.  This examiner's explanation was that squamous cell carcinoma was not caused by or contributed to by knee or back conditions.  He noted the Veteran had no history of cancer in his knee or back.  Any respiratory exposure was not caused by or due to his leg or back condition.  The examiner also concluded that any hazardous exposure while in the military did not significantly contribute to the Veteran's death.  This rationale was premised on the fact that the STRs showed no treatment for lung disease or illness.  This commenting examiner further mentioned that there were no records to support lung problems other than possible healed granuloma on X-ray until the Veteran developed COPD in 1990.  He explained that the Veteran had multiple exposures to hazardous chemicals as a civilian, including cigarette smoking and working in the chemical and dye industry, which more likely than not caused his lung cancer.  This examiner further stated that the scattered calcified granuloma noted on chest X-ray in 1972, within a year of discharge from active duty, did not cause or significantly contribute to the Veteran's death.  According to this examiner, the granuloma in the 1972 X-ray represented a healed lung infection without active disease.  He said these types of healed lesions typically represented minimal infections that the body cures and calcifies.  He observed the Veteran was not treated for any active lung condition while on active duty in the military, in turn suggesting any illness during service was minor or more likely occurred prior to his service.  This examiner further reconciled that the statements by the treating physicians were reviewed thoroughly, and that no evidence was presented by the providers other than their statements.  This examiner concluded that the Veteran's death was caused by squamous cell lung cancer unrelated to his military service.

A July 2012 written statement from Dr. C, apparently in response, opined in part that the Veteran's medical condition and cause of death (i.e., lung cancer) was a result of exposure to multiple cancerous agents during his time in service.

The death certificate has been amended since the VA opinion was rendered in April 2012.  It is unclear whether the amended death certificate received in October 2012 would alter the VA examiner's opinion.  Once VA undertakes the effort to provide an examination in a service-connection claim, even if not statutorily obligated to, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App.  303 (2007).  Therefore, an addendum to the April 2012 VA opinion must be obtained to allow for consideration of the amended death certificate.

Accordingly, the claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)


1.  Send the Appellant-widow another letter to comply with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In particular, the letter must contain an explanation of Hupp elements 1, 2, and 3, including evidence and information required to substantiate a service connection for cause of death claim based on a condition(s) not yet service-connected (i.e., COPD).

2.  Ask that the Appellant-widow to identify any and all treatment facilities/providers that provided treatment to the Veteran for his ultimately terminal lung cancer, including especially hospice care during the months leading up to his death in November 2010.

Obtain all identified records.  This includes, but is not limited to, obtaining and associating with the claims file copies of records from Dr. S, the Cancer Specialist practicing in Knoxville, Tennessee.

If the records identified are not in the custody of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are.  So make as many attempts to obtain identified records as are required of this VA regulation, depending on who has custody of them.  Also appropriately notify the Veteran if unable to obtain identified records.  38 C.F.R. § 3.159(e)(1).

3.  Upon receipt of all additional records, forward the claims file to the April 2012 VA compensation examiner (or appropriate substitute if this examiner is unavailable) to have him provide an addendum opinion addressing the amended death certificate and any newly added treatment records.  With consideration of this additional evidence, the examiner is again asked to determine the likelihood (very likely, as likely as not, or unlikely) that a disability related to the Veteran's military service either caused or contributed substantially or materially to his death.

It therefore is essential the examiner again have opportunity to review the evidence in the claims file, including a complete copy of this remand, and this supplemental opinion must include discussion of the Veteran's medical history and the Appellant-widow's assertions and the medical opinions offered in support of the claim.

It is most imperative, however, that the examiner discuss the underlying medical rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

4.  Then readjudicate this claim for service connection for cause of death in light of this and all other additional evidence.  If this claim continues to be denied, send the Appellant-widow and her representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Appellant-widow has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



